WOODLEY, Judge.
Upon original submission the conviction herein, for murder, with punishment of 15 years in the penitentiary, was reversed because the statement of facts did not reveal certain facts from which it could be determined that the oral confession of appellant was properly admitted as a part of the res gestae.
The state’s motion for rehearing directs our attention to the fact that the only statement of facts filed is a “Partial Q and A Statement of Facts” certified and approved as such.
In the absence of a statement of facts purporting to contain all of the evidence adduced at the trial, this court is in no position to pass upon the sufficiency of the evidence to sustain the conviction or the contention that the statement of the appellant was not admissible as res gestae. Stockman v. State, 164 Texas Cr. Rep. 469, 303 S.W. 2d 410. No formal bill of exception appears complaining of the admission of the evidence.
The state’s motion for rehearing is granted, our prior opinion is withdrawn, the order of reversal is set aside and the judgment is now affirmed.